DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "…wherein the cognitive system further determines at least one…".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visintainer et al. (US Pub 2014/0278910).
Regarding claim 1, Visintainer discloses an artificial intelligence system for vehicle in-seat advertising, comprising: a first portion of the artificial intelligence system that determines an operating state of the vehicle by processing inputs relating to at least one parameter of the vehicle (para 0063); a second portion of the artificial intelligence system that determines a state of a rider of the vehicle by processing inputs relating to at least one parameter of the rider (para 0064-0069); and a third portion of the artificial intelligence system that determines at least one of a price, classification, content (para 0058, 0062, 0068) and location of an advertisement to be delivered within an interface of the vehicle (para 0059, 0020) to a rider in a seat in the vehicle based on the vehicle state and the rider state (para 0039, 0063, 0070; also see abstract; ).
	Regarding claim 6, Visintainer discloses wherein the cognitive system further determines at least one of a price, classification, content (para 0058, 0062, 0068)  and location of an advertisement placement.
	Regarding claim 11, Visintainer discloses wherein the inputs relating to the at least one parameter of a vehicle include display classification (para 0035 – vcs or mobile device).
	Regarding claim 12, Visintainer discloses wherein the inputs relating to the at least one parameter of a vehicle include audio system capability (para 0024, 0060 - speaker).
	Regarding claim 16, Visintainer discloses wherein the inputs relating to the at least one parameter of a rider include rider demographic information (para 0054-0055; 0074).
Regarding claim 17, Visintainer discloses wherein the inputs relating to the at least one parameter of a rider include rider emotional state (para 0066-0069).
	Regarding claim 18, Visintainer discloses wherein the inputs relating to the at least one parameter of a rider include rider response to prior in-seat advertising (para 0072-0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Visintainer et al. (US Pub 2014/0278910) in view of Binion et al. (US Pub 2015/0112800).
Regarding claim 2, Visintainer discloses an artificial intelligence system for vehicle in-seat advertising (see abstract).
Visintainer does not disclose wherein the vehicle comprises a system for automating at least one control parameter of the vehicle.
Binion disclose wherein the vehicle comprises a system for automating at least one control parameter of the vehicle (para 0023).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Visintainer with the teachings of Binion in order to use automated driving which may be significantly safer than human driving (Binion, para 0116).
Regarding claim 3, Binion discloses wherein the vehicle is at least a semi-autonomous vehicle (para 0023, 0116).
	Regarding claim 4, Binion discloses wherein the vehicle is automatically routed (para 0023, 0116).
Regarding claim 5, Binion discloses wherein the vehicle is a self-driving vehicle (para 0023, 0116). 
Regarding claim 10, Visintainer discloses an artificial intelligence system for vehicle in-seat advertising (see abstract).
Visintainer does not disclose wherein the inputs relating to the at least one parameter of a vehicle include vehicle classification.
Binion disclose wherein the inputs relating to the at least one parameter of a vehicle include vehicle classification (para 0053, 0117).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Visintainer with the teachings of Binion in order to use automated driving which may be significantly safer than human driving (Binion, para 0116).
Regarding claim 14, Visintainer discloses an artificial intelligence system for vehicle in-seat advertising (see abstract).
Visintainer does not disclose wherein the inputs relating to the at least one parameter of a vehicle include route information.
Binion disclose wherein the inputs relating to the at least one parameter of a vehicle include route information (para 0122-0123).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Visintainer with the teachings of Binion in order to use automated driving which may be significantly safer than human driving (Binion, para 0116).
Regarding claim 15, see rejection of claim 14.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Visintainer et al. (US Pub 2014/0278910) in view of Prada Gomez et al. (US Patent 8,630,897).
Regarding claim 7, Visintainer discloses an artificial intelligence system for vehicle in-seat advertising (see abstract).
Visintainer does not disclose wherein the advertisement is delivered from an advertiser who places a winning bid.
Prada Gomez disclose wherein the advertisement is delivered from an advertiser who places a winning bid (col. 11, lines 60 – col. 12, line 15).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Visintainer with the teachings of Prada Gomez in order to get a discounted transportation to an advertiser’s business location (Prada Gomez, see abstract).
Regarding claim 8, see rejection of claim 7.
Regarding claim 9, Prada Gomez discloses further including resolution of payments as settlement for at least one of the delivering the advertisement and placing a winning bid for a placement opportunity (col. 13, lines 34-40).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Visintainer et al. (US Pub 2014/0278910) in view of Wasserman, Robert (US Patent 9,293,042).
Regarding claim 13, Visintainer discloses an artificial intelligence system for vehicle in-seat advertising (see abstract).
Visintainer does not disclose wherein the inputs relating to the at least one parameter of a vehicle include screen size.
Wasserman disclose wherein the inputs relating to the at least one parameter of a vehicle include screen size (col. 21, lines 61-col 22, line 15).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Visintainer with the teachings of Wasserman in order to display targeted advertisement based on screen size and capability (Wasserman, col. 21, lines 61-col 22, line 15).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Visintainer et al. (US Pub 2014/0278910) in view of Butts et al. (US Pub 2015/0220991).
Regarding claim 19, Visintainer discloses an artificial intelligence system for vehicle in-seat advertising (see abstract).
Visintainer does not disclose wherein the inputs relating to the at least one parameter of a rider include rider social media activity.
Butts disclose wherein the inputs relating to the at least one parameter of a rider include rider social media activity (para 0012, 0027).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Visintainer with the teachings of Butts in order to display targeted advertisement based on user’s social media (Wasserman, para 0012, 0027).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652